UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6142



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OWEN ODMAN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (4:96-cr-00053-1; 1:04-cv-00044)


Submitted:    June 26, 2006                 Decided:   July 27, 2006


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se. Thomas Richard Ascik, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Owen Odman seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                     The order is

not   appealable       unless    a   circuit    justice      or    judge       issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)    (2000).        A   prisoner    satisfies        this    standard      by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Odman has not made the

requisite     showing.         Accordingly,     we   deny    Odman’s       motion     for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately        presented      in   the

materials     before     the    court   and     argument     would       not    aid   the

decisional process.



                                                                               DISMISSED




                                        - 2 -